Order, Supreme Court, New York County (Diane Lebedeff, J.), entered February 19, 1999, which, insofar as appealed from, granted petitioner’s application to annul respondents’ denial of an accident disability retirement pension and remanded the matter to respondents for further proceedings, unanimously affirmed, without costs.
Petitioner’s line-of-duty report, which contains the version of the accident that respondents urge should be credited, states that petitioner fell in the precinct parking lot after he stepped out of his patrol car and, walking toward the station house, “tripped in a construction hole.” As a matter of law, such fall was an accident within the meaning of Administrative Code of the City of New York § 13-252 (see, Matter of Starnella v Bratton, 92 NY2d 836, 839, citing Matter of McCambridge v McGuire, 62 NY2d 563). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Friedman, JJ.